DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 6-9 in the reply filed on March 3, 2021 is acknowledged.  The traversal is on the ground(s) that searching multiple claimed inventions (i.e., two or more of Groups I-III) would not impose a serious burden on the Examiner.  This is not found persuasive because the instant application was filed under 35 U.S.C. 371 and therefore special international provisions regarding Unity of Invention pertain.  For applications filed under 35 U.S.C. 111(a), the two criteria for a proper restriction between patentably distinct inventions are: (1) The inventions must be independent or distinct as claimed; and (2) There would be a serious burden on the examiner if restriction is not required (MPEP 803(I)).  In contrast, for applications filed under 35 U.S.C. 371, the two criteria for a proper restriction are: (1) the claimed inventions lack unity of invention (either a priori or a posteriori); and (2) the lack of unity of invention is not raised based on a narrow, literal, or academic approach (MPEP 1850(II) and 1893.03(d)).  In the Office Action that was mailed on January 15, 2021, the Examiner demonstrated lack of unity of invention a posteriori by showing that the technical feature common to Groups I-III is not a special technical feature inasmuch as it does not make a contribution over the prior art in view of Yang et al. (US 2017/0269783 A1) and Yu et al. (CN 108376687 A).  Furthermore, it is respectfully 
Because the criterion of serious burden is not applicable to national stage applications filed under 35 U.S.C. 371, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on August 9, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910732514.9 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN 104808376 A) in view of Yu et al. (CN 108376687 A).
Regarding claim 6, Peng shows in Figs. 2A-2C, 3A-3B and related text an array substrate ([0046], lines 1-3 and [0060], lines 1-5 of attached English machine translation), comprising: 
a substrate 21 ([0047], line 1); 
a plurality of thin film transistor layers 251 (251a/251b/251c) disposed on the substrate, and the thin film transistor layers including a plurality of source/drain electrodes 251a/251c ([0051], lines 1-5); 

an insulating layer 26 disposed on the touch signal lines and the source/drain electrodes ([0060], line 6; note: layer 26 must necessarily be insulating; otherwise the drain electrode 251a and the source electrode 251c of the transistor switch 251 would be short-circuited, thus rendering the transistor switch inoperable); 
a plurality of common electrodes 271 (by virtue of being disposed in common electrode layer 27) disposed on the insulating layer and spaced apart from each other ([0052], lines 1-6 and [0060], lines 9-10); 
a passivation layer 212 disposed on the common electrodes ([0060], line 10); 
a plurality of pixel electrodes 252 disposed on the passivation layer and electrically connected to the source/drain electrodes of the thin film transistors through a plurality of first via holes (formed through passivation layer 212 and insulating layer 26, and filled by 252 and the longer via portion of 26f), respectively ([0051], line 2 and [0060], lines 11-13); 
a plurality of touch electrodes 211/26f disposed on the same layer with the pixel electrodes, and the touch electrodes electrically connected to the touch signal lines and the common electrodes, respectively ([0060], lines 14-17).
Peng does not disclose an inorganic insulating layer disposed on the touch signal lines and the source/drain electrodes, and the plurality of common electrodes disposed on the inorganic insulating layer.
inorganic insulating layer 16 ([0052], lines 1-3 of previously attached English machine translation) disposed on the touch signal lines 122 ([0041], line 4) and the source/drain electrodes 23/24 ([0042], lines 2-3), and the plurality of common electrodes 131 ([0041], lines 1-3; note: although only one common electrode 131 is depicted in Fig. 2, it is because Fig. 2 is one unit pixel of an array of pixels, each pixel of the array having its own common electrode) disposed on the inorganic insulating layer.
Peng and Yu are analogous art because they both are directed to thin film transistor array substrates having touch-sensing capability for liquid crystal displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the specified features of Yu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng’s device to dispose an inorganic insulating layer on the touch signal lines and the source/drain electrodes, and to dispose the plurality of common electrodes on the inorganic insulating layer, as taught by Yu, in order to exploit the generally superior chemical, mechanical and thermal stability as well as technological maturity of a silicon nitride thin film as compared to an organic insulating thin film such as that used by Peng (Peng: [0060], line 7).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Peng in view of Yu shows the first via holes are disposed to correspond to the touch signal lines and the source/drain electrodes, and the first via holes penetrate the passivation layer and the inorganic insulating layer and are in contact with the touch signal lines and the source/drain electrodes, and the touch signal lines are electrically connected to the touch electrodes (by the longer via portion of 26f) through the corresponding first via holes (Peng: Fig. 3B; [0060], lines 11-17).
Regarding claim 8, Peng in view of Yu shows a plurality of second via holes (filled by the shorter via portion of 26f) are formed on a position of the passivation layer corresponding to the common electrodes, and the touch electrodes electrically connected to the common electrodes through the second via holes (Peng: Fig. 3B; [0060], lines 14-17).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN 104808376 A) in view of Yu et al. (CN 108376687 A) as applied to claim 6 above, and further in view of Mu et al. (US 2015/0362773 A1).
Regarding claim 9, Peng in view of Yu discloses substantially the entire claimed invention, as applied to claim 6 above, including the touch electrodes are insulated from the pixel electrodes (Peng: Fig. 3B; note: the touch electrodes and the pixel electrodes are spaced apart from one another and are disposed on the passivation layer which is an electrical insulator (silicon nitride); therefore, the touch electrodes are insulated from the pixel electrodes).
Peng in view of Yu does not explicitly disclose the touch electrodes are respectively located at a gap between the two pixel electrodes adjacent to each other, 
Mu teaches in Fig. 1 and related text the touch electrodes 3 are respectively located at a gap between the two pixel electrodes 2 adjacent to each other, and the touch electrodes are distributed in a grid shape or distributed in blocks and spaced apart from each other ([0042], lines 1-8).
Peng, Yu and Mu are analogous art because they each are directed to thin film transistor array substrates having touch-sensing capability for liquid crystal displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng in view of Yu with the specified features of Mu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Peng in view of Yu to position the touch electrodes respectively at a gap between the two pixel electrodes adjacent to each other, and to distribute the touch electrodes in a grid shape or in blocks and spaced apart from each other, as taught by Mu, in order to simplify the structure of the array substrate (Mu: [0005]), to ensure adequate touch sensing resolution along two orthogonal in-plane directions, and to preserve an aperture ratio of the array substrate by not forming the touch electrodes overlapping the pixel electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811